Citation Nr: 1518272	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury, to specifically include hydrocephalus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from September 1962 to December 1965.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  In April 2012 the Board denied the Veteran's claim on appeal.  

In September 2013, the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the September 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  He also requested a Board videoconference hearing.  

In June 2014, the Board vacated its April 2012 decision.  Thereafter, in January 2015, the Veteran testified before the undersigned VLJ during a videoconference hearing.  At the time of the hearing the Veteran submitted additional evidence in support of his appeal with a waiver of RO initial review.  This evidence is accepted for inclusion into the record on appeal.  

The undersigned VLJ who conducted the Board videoconference hearing on January 29, 2015 left the record open for 60 days to allow the Veteran an opportunity to submit additional evidence in support of his claim.  On March 19, 2015, a VA Claims Intake Center received the Veteran's request for a 45 day extension to submit additional evidence following expiration of the initial 60 day period.  The Board will grant this request.  Furthermore, in light of the need to remand the Veteran's claim, as is discussed in more detail below, the evidence may be submitted during that 45-day period directly to RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from hydrocephalus, a disorder caused by excessive accumulation of fluid in the brain.  He further asserts that he acquired this disorder through multiple closed-head injuries, which he sustained while playing football in the U.S. Marine Corps.  The Veteran has submitted copies of newspaper stories with photos supporting his history of playing football in service.  

The Veteran's assertions are corroborated by statements from his spouse of more than four decades and his long-time friend who served with him in the Marine Corps.  Both parties attest that they personally witnessed the Veteran in a state of pain and disorientation following a series of head injuries that occurred while playing in an inter service football league at Camp Lejeune, North Carolina.  

Significantly, the Veteran now maintains that, in the wake of each in-service head injury, his symptoms were informally "checked out" by Marine Corps medics.  However, the Veteran concedes that he did not report to sick call or seek any formal in-service medical care for concussions or related head problems.  As an explanation for his lack of in-service treatment, the Veteran asserts that, at the time of his active duty, "the technology was not available to adequately detect" concussions and related head trauma.  Consequently, he contends that the medics who informally examined him during football games had no basis to conclude that his symptoms warranted clinical intervention.  

The Veteran's testimony regarding his dearth of formal in-service treatment is borne out by his Marine Corps service records.  Indeed, those records show that, on examination in December 1961 prior to his enlistment, he denied any history of head problems and none were found on clinical testing.  Thus, in the absence of any other evidence of preexisting head injury pathology, the Board considers the Veteran to have been sound upon entry.  38 C.F.R. § 3.304(b) (2014).  

Moreover, the Board observes that the Veteran's subsequent service treatment records, including the reports of his September 1961 entry to active duty (EAD) examination and his November 1965 separation examination, are devoid of any complaints or clinical findings associated with head trauma/injury or symptoms associated with hydrocephalus.  

The Veteran acknowledges that, for several decades after leaving service, he did not seek medical attention for head trauma or related symptoms.  In fact, he admits that his first formal treatment for such symptoms did not occur until mid-2000, when he was involved in a motor vehicle accident that resulted in severe head and neck injuries.  The Veteran's private medical records confirm the occurrence of a July 2000 collision in which his car "flipped over three times" after being struck by another vehicle traveling at 100 miles per hour.  Those records further show that the impact of the collision caused the Veteran's head to strike the roof of his car at a high speed.  This, in turn, knocked him unconscious "for an unknown duration."  Thereafter, the Veteran underwent several months of treatment for cognitive dysfunction, personality changes, and physical ailments, all of which were attributed to his post-service accident.  Ultimately, his symptoms were found to warrant a diagnosis of hydrocephalus for which he underwent surgery in April 2001, specifically for the placement of a right frontal ventriculoperitoneal (VP) shunt. 

At the same time, in an August 2011 statement, the Veteran reported that from 1965 to 2000 he experienced on numerous occasions symptoms of short-term memory loss, headaches, dizziness, irritability, and agitation.  He also reported that a treating neurologist at Shands Hospital had determined that the Veteran's hydrocephalus was not related to childhood but was an adult-onset condition.  Otherwise, the Veteran's neurologist, during a January 2002 telephonic interview with an attorney representing the Veteran in a non-VA matter, commented:  

[The Veteran] had symptoms of cognitive dysfunction, including difficulty with memory.  Let's see - he had headaches that were - the report is they were feeling like a band of pressure wrapped around his head.  He had trouble and some personality changes.  He was - was noted to be more irritable tha[n] he was previously.  And all these symptoms occurred only after his accident.  He had denied having any of these symptoms at all before the accident.  

The neurologist further added that the Veteran had suffered an aggravation of his hydrocephalus as well as a closed-head injury.  With regard to distinguishing symptoms between the two conditions, apparently related to the accident, the examiner commented it was not possible to do so.  He added:

The symptoms that [the Veteran] had are - could be caused by either hydrocephalus or by a closed-head injury or with a head concussion, and in his case I think it was a combination of the two.  

The neurologist further commented that any symptoms related to the Veteran's hydrocephalus had improved after the VP shunting, and that, "any residual symptoms that he has are most likely related to the head concussions and the closed head injury [associated with the motor vehicle accident in 2000]."  

The Board notes that none of the health care providers who treated the Veteran attributed his symptoms to any aspect of his Marine Corps service.  Nevertheless, the private neurologist who performed the Veteran's April 2001 brain surgery later testified under oath (during the telephonic statement in January 2002) that the Veteran's hydrocephalus had predated his July 2000 motor vehicle accident.  As a basis for that opinion, the neurologist noted that the results of pre-surgery computed tomography (CAT) and Magnetic Resonance Imaging (MRI) scans had revealed evidence of a longstanding hydrocephalic condition.  However, the neurologist emphasized that the Veteran's hydrocephalus had remained asymptomatic (arrested) until the July 2000 motor vehicle accident.  

The record on appeal also shows that, in written statements and testimony before the Board, the Veteran and his spouse indicated that the neurologist who performed the April 2001 surgery later told them that the motor vehicle accident had effectively "saved [the Veteran's] life" by causing his long-dormant hydrocephalic symptoms to become manifest before they proved fatal.  A statement from the neurologist documenting this alleged opinion is not of record.  

At the time of the Board's April 2012 decision, the evidence of record did not include any medical opinion relating the Veteran's hydrocephalus or other brain disorder to his period of service.  In this regard, the Board acknowledged in its decision that the Veteran had contended that his private neurologist had orally informed him that his hydrocephalus "was from blows to the head."  However, the Board pointed out that a December 2001 written statement from that clinician directly refuted the Veteran's contention.  In that statement, the neurologist commented that while the Veteran's hydrocephalus predated his July 2000 motor vehicle accident, his disorder was not in any way caused by head trauma. 

Most recently, in March 2015, the Veteran submitted a February 2015 medical opinion from a J. Paine, MD, who was noted to be a neurosurgeon.  Dr. Paine opined that the Veteran's hydrocephalic condition was at least as likely as not related to service.  In support of his opinion, Dr. Paine noted that, "[The Veteran] relates multiple head injuries from playing inter service football in the Marine Corps."  

The Board notes that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Also, VA may undertake development for additional evidence if it is necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  For purposes of VA's duty to assist and obtaining a VA examination, an indication that a disability may be associated with service is a "low threshold."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C. § 5103A(d)(2) (2014).  

Here, in light of the medical opinion from Dr. Paine and the "low threshold" for obtaining a medical examination and/or opinion, on Remand the Veteran should be scheduled for a VA examination and a nexus opinion obtained.  Furthermore, in light of the complexity of the medical issue on appeal, it would be helpful to the Board if the Veteran was examined by a board-certified neurologist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any recent private or VA treatment he may have received related to his hydrocephalic condition and/or closed head trauma from his motor vehicle accident in July 2000.  After obtaining the appropriate release of information forms (where necessary), procure records of any recent treatment he has received.  If records identified by the Veteran are not available, he should be so informed in accordance with 38 C.F.R. § 3.159(e) (2014).  

(Parenthetically, as noted in the Introduction, on March 19, 2015, the Veteran requested an additional 45 days, following expiration of the 60-day period granted at the January 29, 2015 Board hearing, to submit evidence in support of his claim.  The Board has granted that request.  In light of the need for the VA examination/opinion discussed below, the Veteran should be provided with an opportunity to submit any 

additional evidence directly to the RO during the 45-day period commencing at the expiration of the originally granted 60-day period.)

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records and/or allowing the Veteran to submit additional evidence during the 45-day period referenced above), the Veteran should be scheduled for a VA examination with a board-certified neurologist to determine the nature and etiology of the Veteran's hydrocephalic condition and any other neurologic symptomatology.  The Veteran should be notified of any scheduled examination as well as the consequences for his failure to report without good cause.  See 38 C.F.R. § 3.655 (2014).  

The Veteran's Virtual VA and VBMS files should be made available to the examiner as well as a copy of this remand.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  

The examiner should elicit a detailed medical history from the Veteran concerning neurologic symptomatology in service and post service.  (Besides review of the Veteran's Virtual VA and VBMS files, the examiner should also review the extensive medical history narrative in the body of this Remand, above, as well as any additional evidence submitted by the Veteran since the February 2015 medical opinion from Jonathan Paine, MD, identified as a neurologist.)  



Following an examination and any necessary testing, the examiner should offer his/her opinion as to whether it is at least as likely as not (greater than 50 percent probability) that the Veteran's hydrocephalic condition had its onset during service or is otherwise related to service.  Furthermore, the examiner should also comment as to whether it is at least as likely as not that the Veteran suffered a neurologic disability associated with his playing football in service.  The Board finds the Veteran's history to be credible that he incurred injuries to his head while playing football.  

The complete rationale for any opinion or finding provided should be thoroughly explained, to include the examiner's inability to provide any requested opinion(s) without speculating.  

3.  Thereafter, re-adjudicate the issue on appeal-entitlement to service connection for residuals of a traumatic brain injury, to specifically include hydrocephalus.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


